              Case 1:18-cv-08408-DAB Document 22 Filed 01/03/19 Page 1 of 1



WILLKIE FARR & GALLAGHER11r                                                                       787 Seventh Avenue
                                                                                                  New York, NY 10019-6099
                                                                                                  Tel: 212 728 8000
                                                                                                  Fax: 212 728 8111

                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 1/3/2019
                                                                                                _______

December 24, 2018

VIAECF

The Honorable Deborah A. Batts
United States District Court
Southern District ofNew York
500 Pearl Street, Room 2510
New York, NY 10007

Re:     SS! (Beijing) Company Ltd. v. Prosper Business Development Corporation, No. 18-civ-8408

Dear Judge Batts:

This firm represents Petitioner SSI (Beijing) Company Ltd. ("SSI (Beijing)") in the above-referenced
action. Pursuant to Section LE of Your Honor's Individual Rules, we write on behalf of all parties to
respectfully request that the Court grant an extension oftime for the parties to brief the Motion for
Judgment on the Pleadings and to Compel Arbitration (Dkt. No. 19) filed by Respondent Prosper
Business Development Corporation (the "Motion") and to adjourn the initial pre-trial conference (Dkt.
No. 18) until after the Motion is resolved.

On November 29, 2018, this Court issued an order requiring the parties to appear for an initial pre-trial
conference in accordance with Federal Rule of Civil Procedure 16 on January 31, 2019 at 10:30 a.m.
(Dkt. No. 18.) Thereafter, on December 18, 2018, Respondent filed its Motion. Petitioner's
opposition to the Motion is presently due on January 2, 2019 and Respondent's reply in further support
of the Motion is presently due on January 9, 2019. Given that the Motion was served shortly before
the Christmas holiday, the parties propose that Petitioner's time to submit its opposition to the Motion
be _______________________________
   extended until January 30, 2019, and that Respondent's time to submit its reply in further support of
the Motion be ________________________________
               extended until February 13, 2019. The parties also respectfully request that the Court
adjourn the initial pre-trial conference until after the Motion is resolved. Petitioner's requests are GRANTED.
_____________________________________________________________________
                                                                                 SO ORDERED. 1/3/2019




            NEW YORK    WASHINGTON   HOUSTON    PARIS   LONDON   FRANKFURT   BRUSSELS   MILAN   ROME
